Citation Nr: 0944406	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the right hand, claimed as due to exposure to herbicides.

2.  Entitlement to a compensable disability rating for 
residuals of laceration of the right middle finger.

3.  Entitlement to an effective date earlier than March 31, 
2003, for the award of compensation for status-post 
laceration injury to the right fifth digit.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1970, and from June 2003 to September 2003.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision of 
the RO that, in pertinent part, declined to reopen a claim 
for service connection for a skin disorder of the right hand 
on the basis that new and material evidence had not been 
received; and denied a compensable disability rating for 
residuals of laceration of the right middle finger.  The 
Veteran timely appealed.

These matters also came to the Board on appeal from a 
December 2005 decision of the RO that granted service 
connection for status-post laceration injury to right fifth 
digit evaluated as 10 percent disabling effective March 31, 
2003.  The Veteran timely appealed for an earlier effective 
date.

The Veteran failed to appear for a hearing scheduled in 
October 2009.  Under these circumstances, the Veteran's 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.700 (2009).

The Board notes that, in a November 1992 decision, the RO 
denied service connection for a skin disability of the 
Veteran's right hand.  In a June 1999 decision, the Board 
found no new and material evidence to reopen the previously 
denied claim for service connection for a fungal infection of 
the Veteran's right hand.  Neither of these decisions 
considered the Veteran's claim on the basis of exposure to 
Agent Orange, and the Board treats this as a new claim.

The issue of service connection for a skin disability of the 
right hand, claimed as due to exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The residuals of laceration of the right middle finger 
are manifested by complaints of pain and swelling, full range 
of motion; no ankylosis; and no deformity, weakness or 
atrophy; no scars are demonstrated.  

2.  In an October 2007 rating decision, the RO severed 
service connection for status-post laceration injury to the 
right fifth digit, effective January 2008.  Although notified 
of the severance action in October 2007, the Veteran did not 
file an appeal.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable evaluation for 
residuals of laceration of the right middle finger, on the 
basis of functional impairment, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229; 
4.118, Diagnostic Code 7805 (2002 and 2009).

2.  The criteria for an effective date earlier than March 31, 
2003, for the assignment of a 10 percent disability 
evaluation for status-post laceration injury to the right 
fifth digit, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through March 2006 and May 2008 letters, the RO and 
AMC notified the Veteran of elements of an increased rating 
claim and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.  

In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with one claim decided on appeal, 
a report of which is of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Regarding the Veteran's claim for an earlier effective date, 
there is no outstanding evidence, and the issue does not turn 
on a medical question for which an opinion would be 
necessary.  More importantly, the law, and not the facts, is 
dispositive of the claim.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection was granted for residuals of laceration of 
the right middle finger, effective January 1985.  The RO 
currently assigned a noncompensable 


disability rating under 38 C.F.R. § 4.118,  Diagnostic Code 
7899-7805, pertaining to scars.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

The Veteran's medical history reflects that the right middle 
finger was swollen in service in March 1970.  In April 1970, 
the Veteran reported having a lump on his finger that he 
wanted removed.  He reported a laceration of his finger one 
month earlier, and that he now had a hypertrophic scar and 
contracture.  A case was placed on the finger to keep it 
extended.  The examiner noted that the finger completely 
extended, and almost completely flexed.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2009)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  Recent changes to the rating criteria for evaluation 
of scars, which are applicable only to claims received by VA 
on or after October 23, 2008, are not applicable in this 
decision.  See 73 Fed. Reg. 54708 (September 23, 2008).

Disabilities are to be rated either as scars or as impairment 
of function, whichever results in the higher rating.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Although, no 
more than one of these ratings may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.  

Scars 

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, 10 percent evaluation was provided 
for scars that were superficial, tender, or painful on 
objective demonstration under 38 C.F.R. § 4.118, Diagnostic 
Code 7804; or for scars that were superficial, poorly 
nourished with                     repeated ulcerations, 
under 38 C.F.R. § 4.118, Diagnostic Code 7803.

Under the revised criteria, a 10 percent rating may be 
assigned for a scar that is unstable, that is painful on 
examination, or that limits the function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

During a June 2004 VA examination, the Veteran reported 
having pain in the right hand at times which was very sharp 
and lasted for hours.  The Veteran tried to limit the use of 
his right hand.  He also reported intermittent swelling, 
tingling, change in color, and decreased strength that caused 
him to drop objects.  The Veteran reported that he had taken 
several cortisone shots without much relief, and had been 
diagnosed with tendonitis.  He reportedly wore a brace on his 
right hand at times, and is right-handed.  Examination 
revealed full range of motion of all joints.  Right hand 
examination revealed a Heberden's node, and a 25-degree 
flexion deformity of the fifth digit.  Right hand grip was 
12.5 pounds per square inch; left hand grip was 10 pounds per 
square inch.  Phalen's sign was negative.  There was 
questionable Tinel's positive on the right ulna.  There was 
some weakness of the interossei muscles of the right hand.

Here, the examiner found no scars on the Veteran's right 
middle finger, and no tenderness or pain on recent 
examination.  Thus, the evidence does not warrant a 
compensable disability rating on the basis of scars under 
either the former or revised rating criteria.

Functional Impairment

Alternatively, the Veteran's service-connected residuals of 
laceration of the right middle finger may be rated as 
impairment of function.

Under Diagnostic Code 5229, a maximum 10 percent rating is 
warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.

There are rules that apply in evaluating the severity of 
limitation of motion of single or multiple digits of the 
hand.  For instance, for the index, long, ring, and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered in a favorable position. For these fingers, the 
MCP joint has a range of zero to 90 degrees of flexion; the 
PIP joint has a range of zero to 100 degrees of flexion; and 
the distal interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) 
preceding Diagnostic Code 5216 (2009).

The evidence in this case shows that, in June 2004, the 
Veteran had full range of motion of the right middle finger.  
The Board has carefully considered the Veteran's statements 
to the effect that he has functional impairment in his right 
hand from pain, swelling, and weakness that interferes with 
his ability to carry objects.  38 C.F.R. §§ 4.10, 4.40, 4.41, 
4.44, 4.45, 4.59.  However, x-rays of the right hand were 
within normal limits and there were no objective signs of 
deformity, weakness, atrophy, or other abnormality in the 
middle finger of the right hand.  The criteria for a 
compensable evaluation are not met.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, however, the 
evidence reflects that the Veteran's symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

Moreover, there is no showing that the Veteran's service-
connected residuals of laceration of the right middle finger 
have resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the residuals of laceration of the right 
middle finger.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the Veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

In a December 2005 rating decision, the RO granted service 
connection and assigned an effective date of March 31, 2003, 
for the award of a 10 percent disability rating for a status-
post laceration injury to the right fifth digit.

In a March 2007 rating decision, the RO proposed to sever 
service connection for status-post laceration injury to the 
right fifth digit due to a clear and unmistakable error.  The 
RO found clear and unmistakable error based on the use of 
service treatment records involving the right middle finger 
as a basis for service connection for the status-post 
laceration injury to the right fifth digit; and that history 
of this injury provided by the Veteran dated the injury to 
1974, approximately four years after service discharge.  The 
RO also noted the Veteran's separation examination in 
December 1970 as normal and without defects.  An October 2007 
rating decision severed service connection for status-post 
laceration injury to the right fifth digit.

In this case, the Veteran was provided with notice of the 
severance action and of his appellate rights, but he did not 
appeal the severance of service connection.  Thus, the 
October 2007 rating decision for a severance of service 
connection is final.  

Accordingly, under 38 C.F.R. § 3.400(o), a retroactive 
increase will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.

The law is dispositive, as it prohibits a retroactive 
increase once basic entitlement has been terminated.  
Accordingly, the Board finds that the Veteran lacks 
entitlement under the law for an earlier effective date for 
the award of compensation for status-post laceration injury 
to the right fifth digit, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An increased compensable evaluation for residuals of 
laceration of the right middle finger is denied.

An earlier effective date for the assignment of a 10 percent 
disability rating for status-post laceration injury to the 
right fifth digit is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

The Veteran contends that his skin disability of the right 
hand is caused by, or is a result of, his exposure to Agent 
Orange in service.  He also contends that the skin on the 
palm of his right hand began scaling in 1968 in Vietnam, and 
has continued ever since.  He testified in May 1986 that the 
skin would "just peel," and that a medic once told him it 
was like "jungle rot" in his hand.  VA progress notes 
include a diagnosis of chronic dermatitis in November 1989.  
  
A VA Agent Orange examination in June 1992 notes the 
Veteran's exposure to Agent Orange, and includes an 
assessment of dermatophytosis.  No evidence of acne was 
found.  The report of a July 2004 VA examination includes a 
diagnosis of right tinea manus.

The Veteran's DD Form 214 reflects that he served in Vietnam 
from June 1969 to December 1970.  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  AL 
amyloidosis; chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Neither 
dermatophytosis nor tinea manus are listed.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, concluded that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of other disabilities.  See Notice, 72 
Fed. Reg. 32395-32407 (2007).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination 
to identify all current disability 
exhibited by dermatophytosis and tinea 
manus of the right hand.  The examiner 
should determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service-to specifically include 
the in-service exposure to herbicide or 
other disease or injury suffered by the 
Veteran.  The evidentiary basis for the 
response should include pertinent 
reference to the statements made by the 
Veteran regarding the etiology of current 
disability, and the published conclusions 
of the National Academy of Sciences' 
Institute of Medicine (cited herein). 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


